Citation Nr: 1021333	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-21 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to 
April 19, 2006, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which established 
service connection at a 50 percent rating for PTSD effective 
from January 30, 2002.  An August 2007 rating decision 
granted a 100 percent disability rating for PTSD effective 
from May 7, 2007, and a July 2008 rating decision by the 
Muskogee, Oklahoma, VARO granted an earlier effective date 
for this increased rating of April 19, 2006.  In October 2005 
and March 2010 the Veteran testified at personal hearings 
before separate Veterans Law Judges.  VA regulations require 
that they participate in the final determination of the 
claim.  Copies of the transcripts of those hearings are of 
record.


FINDINGS OF FACT

1.  An October 1995 rating decision denied entitlement to 
service connection for PTSD; the Veteran was notified but did 
not appeal. 

2.  An application for VA benefits received on January 30, 
2002, was construed as a request to reopen the claim for 
entitlement to service connection for PTSD and service 
connection was established from this date in an August 2002 
rating decision.

3.  Persuasive medical evidence demonstrates that from the 
date of the receipt of his claim on January 30, 2002, to 
April 19, 2006, the Veteran's PTSD was manifested by a total 
occupational and social impairment with symptoms including 
impairment in reality testing to include a danger of hurting 
others, past episodes of severe suicidal ideation 
representing a danger to himself because of dissociative 
episodes, and disorientation to time and place during 
dissociative episodes. 


CONCLUSION OF LAW

The criteria for the award of a 100 percent rating for PTSD 
from January 30, 2002, to April 19, 2006, have been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in February 2002, May 2005, and 
April 2006.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his underlying claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).




General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130 (2009).

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).  

Global Assessment of Functioning Scale
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40 - 
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school).
See 38 C.F.R. § 4.130 (2009) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2009).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

In this case, an October 1995 rating decision denied 
entitlement to service connection for PTSD.  VA records show 
the Veteran was notified of the decision at his address of 
record, but that he did not appeal. 

An application for VA benefits received on January 30, 2002, 
was construed as a request to reopen the claim for 
entitlement to service connection for PTSD.  In an August 
2002 rating decision service connection was established for 
PTSD and a 50 percent rating was assigned effective from 
January 30, 2002.  A July 2008 rating decision granted 
entitlement to an effective date from April 19, 2006, for a 
100 percent rating for PTSD.

In statements and personal hearing testimony in support of 
his claim the Veteran asserted that an effective date for the 
100 percent rating for PTSD was warranted from the date of 
his reopened claim on January 30, 2002.  He stated he had 
been unable to work because of his PTSD for many years and 
described having had interpersonal conflicts, substance 
abuse, and legal problems as a result of his service-
connected disability.  His spouse testified, in essence, that 
his psychiatric disorder became much worse after his accident 
in 1997 and that he had been unable to work since then.

Based upon a comprehensive review of the record, the Board 
finds that the persuasive medical evidence demonstrates that 
from the date of the receipt of his claim on January 30, 
2002, the Veteran's PTSD was manifested by a total 
occupational and social impairment with symptoms including 
impairment in reality testing to include a danger of hurting 
others, past episodes of severe suicidal ideation 
representing a danger to himself because of dissociative 
episodes, and disorientation to time and place during 
dissociative episodes.  It is significant to note that the 
Veteran's June 2002 VA examination included Axis I diagnoses 
of chronic PTSD and amphetamine dependence in early full 
remission and an Axis II diagnosis of personality disorder, 
not otherwise specified.  The examiner provided an Axis V 
(GAF score) of 52 due to PTSD and of 38 total.  It was noted 
that the Veteran had problems with PTSD and a personality 
disturbance manifest by unstable relationships and criminal 
behavior.  His PTSD on a daily basis was considered to be of 
mild to moderate intensity.  The likelihood of significant 
change was considered to be low.  Subsequent VA treatment 
records included GAF scores ranging from 21 in August 2003 to 
56 in December 2003 with various reports providing GAF scores 
solely due to PTSD.  A March 2007 VA treatment report noted 
it was apparent the Veteran was unable to be gainfully 
employed due to PTSD alone.  

The Board notes that a May 2007 VA examiner found that a 
review of the extensive record revealed that throughout the 
post-war period the Veteran had tried to push away painful 
thoughts, feelings, and memories as much as possible, 
obviously using amphetamines and alcohol as a form of self-
medication.  It was noted that this had caused him much 
difficulty and led to treatment for substance abuse, but that 
he had been clean and substance free for over five years and 
his PTSD symptoms had continued unabated.  He also clearly 
described difficulty with concentration, emotional lability, 
and irritability demonstrating difficulty with his ability to 
hold a steady job in the past and representing some threat to 
others due to numerous severe symptoms.  The examiner stated 
the Veteran was completely disabled by extremely severe PTSD 
and that this conclusion was supported by the massive amount 
of documentation of his symptoms, treatment, and diagnoses.  

The May 2007 VA examiner's opinion persuasively demonstrates 
that the Veteran's substance abuse was secondary to his PTSD 
and that his level of functioning was unabated by substance 
abstinence.  Therefore, the Board finds beginning on January 
30, 2002, , the criteria for the award of a 100 percent 
rating for PTSD were met.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating of 100 percent prior to April 19, 
2006, for posttraumatic stress disorder (PTSD) is allowed, 
subject to the regulations governing the payment of monetary 
awards.



			
	RENÉE M. PELLETIER 	ROBERT E. SULLIVAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


